—Appeal from a judgment of the County Court of Schuyler County (Callanan, Sr., J.), rendered July 11, 1991, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant’s only contention on this appeal is that the i% to 5-year prison sentence he received is harsh and excessive. Defendant was allowed to plead guilty to the crime of burglary in the third degree in full satisfaction of a three-count indictment. Further, defendant pleaded guilty knowing that he would receive the sentence imposed by County Court. In light of these circumstances, defendant’s prior criminal record and the fact that he was not sentenced to the harshest possible sentence, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Du Bray, 76 AD2d 976).
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.